UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 23, 2011 Date of Report (Date of Earliest Event Reported) HEWLETT-PACKARD COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-4423 94-1081436 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3, PALO ALTO, CA (Address of principal executive offices) (Zip code) (650)857-1501 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. In connection with the election of thirteen directors of Hewlett-Packard Company (“HP”) at its annual meeting of stockholders held on March23, 2011 in Arlington, Virginia (the “Annual Meeting”), the Board of Directors of HP approved an amendment to Section 3.2 of Article III of HP’s Bylaws decreasing the number of directors from seventeen (17) to thirteen (13) effective as of March 23, 2011. Item 5.07. Submission of Matters to a Vote of Security Holders. At the Annual Meeting, HP stockholders voted on six proposals and cast their votes as described below.The proposals are described in detail in HP’s definitive proxy statement on Schedule 14A filed with the Securities and Exchange Commission on February 1, 2011. Proposal 1 HP’s stockholders elected thirteen individuals to the Board of Directors for the succeeding year or until their successors are duly qualified and elected as set forth below: Name Votes For Votes Against Votes Abstain Broker Non-Votes Marc L. Andreessen Leo Apotheker Lawrence T. Babbio, Jr. 233,527,031 Sari M. Baldauf Shumeet Banerji 233,527,031 Rajiv L. Gupta 233,527,031 John H. Hammergren 233,527,031 Raymond J. Lane 233,527,031 Gary M. Reiner 233,527,031 Patricia F. Russo Dominique Senquier 233,527,031 G. Kennedy Thompson 233,527,031 Margaret C. Whitman 233,527,031 Proposal 2 HP stockholders ratified the appointment of Ernst & Young LLP as the company’s independent registered public accounting firm for the 2011 fiscal year as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal 3 HP stockholders cast their votes with respect to the advisory vote on executive compensation as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 2 Proposal 4 HP stockholders cast their votes with respect to the advisory vote on on the frequency of future advisory votes on executive compensation as set forth below: 1 Year 2 Years 3 Years Abstentions Broker Non-Votes Proposal 5 HP stockholders approved the Hewlett-Packard Company 2011 Employee Stock Purchase Plan as set forth below: Votes For Votes Against Abstentions Broker Non-Votes Proposal 6 HP stockholders approved an amendment to the Hewlett-Packard Company 2005 Pay-for-Results Plan to extend the terms of the plan as set forth below: Votes For Votes Against Abstentions Broker Non-Votes 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HEWLETT-PACKARD COMPANY DATE:March 28, 2011 By: /s/ Paul T. Porrini Name: Paul T. Porrini Title: Vice President, Deputy General Counsel and Assistant Secretary 4
